Citation Nr: 1316884	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board notes that the Veteran has claimed that he is unemployable due to his service-connected disabilities to include his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in a January 2012 rating decision, the RO granted entitlement to a TDIU.  Therefore, the issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the February 2012 supplemental statement of the case noted review of additional VA treatment records from the Providence, Rhode Island VA Medical Center (VAMC) dated from September 2009 to October 2011.  The claims file does contain VA treatment records dated from July 2008 to May 2011; however, neither the claims file, nor electronic (Virtual VA) file, contains VA treatment records dated from May 2011 to October 2011.  Therefore, these records must be obtained and associated with the claims file, or Virtual VA file, prior to adjudicating the Veteran's claim.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Board must obtain these identified records.

The Board notes that the Veteran failed to appear for a scheduled February 2012 VA examination to assess the nature and severity of his service-connected PTSD.  The Veteran has not notified VA of the reason for his failure to appear.  Nevertheless, as the case is being remanded for other additional development, the Board finds that the Veteran should be afforded another opportunity to appear for a scheduled VA psychiatric examination to assess the severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Providence, Rhode Island and any associated outpatient clinic, from May 2011 to the present.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.  All attempts to obtain these records must be documented in the claims file. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of the service-connected PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be accomplished, and the findings reported in detail.

3.  After the above development is completed to the extent possible, and any other development deemed necessary, readjudicate the claim of entitlement to an increased disability rating in excess of 30 percent for service-connected PTSD.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


